UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of common stock, $.001 par value, issued and outstanding as ofMay 14, 2009: 27,742,901 shares Transitional Small Business Disclosure Format (check one): Yes o No x 1 TABLE OF CONTENTS Page Number PART 1 FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited) 3 Balance Sheets as of March 31, 2009 and September 30, 2008 4 Statements of Operations For the three and six months endedMarch 31, 2009 and 2008, and the period from October 8, 1998 (Date of Inception) toMarch 31, 2009 5 Statements of Cash Flows For thesix months endedMarch 31, 2009and 2008 and for the period from October 8, 1998 (Date of Inception) toMarch 31, 2009 6 Notes to the Financial Statements 7 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 11 ITEM 4 Controls and Procedures 13 PART II OTHER INFORMATION 13 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 13 ITEM 6 Exhibits 13 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Visualant, Incorporated (development stage company) at March 31, 2009 and September 30, 2008, the statements of operations for the three and six months ended March 31, 2009 and 2008, the statements of cash flows for the six months ended March 31, 2009 and 2008 and for the period from October 8, 1998 (date of incorporation) to March 31, 2009, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and six month periods ended March 31, 2009 are not necessarily indicative of the results that can be expected for the year ending September 30, 2009. 3 VISUALANT, INCORPORATED (Development Stage Company) BALANCE SHEETS March 31, 2009 and September 30, 2008 March 31, 2009 September 30, 2008 ASSETS CURRENT ASSETS Cash $ 137 $ 255 Prepaid Expenses 16,842 1,766 Total Current Assets 16,979 2,021 Total Long Term Assets - - TOTAL ASSETS $ 16,979 $ 2,021 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Note payable to a related party $ 50,750 $ 50,750 Accrued expenses and other liabilities 146,045 110,562 Accrued expenses and other liabilities due to related parties 596,100 504,662 Accounts payable 367,116 780,912 Accounts payable due to related parties 290,532 264,429 Total Current Liabilities 1,450,543 1,711,315 Long-term Notes Payable - 425,340 Commitments and Contingencies - - STOCKHOLDERS' DEFICIT Preferred stock - $0. 001 par value, 50, 000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 27,742,901 and 18,353,891 shares issued and outstanding, respectively 27,743 18,354 Additional paid in capital 5,941,080 4,521,760 Deficit accumulated during the development stage (7,402,387 ) (6,674,748 ) Total Stockholders' Equity (Deficiency) (1,433,564 ) (2,134,634 ) TOTAL LIABILITIES & EQUITY $ 16,979 $ 2,021 The accompanying notes are an integral part of these financial statements 4 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF OPERATIONS For the Three and Six Months Ended March 31, 2009 and 2008 and the Period from October 8, 1998 (Date of Inception) to March 31, 2009 Three Months EndedMarch 31, 2009 Three Months EndedMarch 31, 2008 Six Months Ended March 31, 2009 Six Months Ended March 31, 2008 Period of Inception from October 8, 1998 to March31, 2009 Revenues $ - $ - $ - $ - $ - Expenses Research and development - - 214,105 - 1,451,522 Administrative 192,570 201,100 492,905 484,014 4,482,194 Total Operating Expense 192,570 201,100 707.010 484,014 5,933,716 Loss from Operations (192,570 ) (201,100 ) (707,010 ) (484,014 ) (5,933,716 ) Other Income (Expense) Settlement of debt - 43,400 Interest expense (5,923 ) (15,775 ) (20,629 ) (40,421 ) (357,744 ) Loss of deposit - (1,154,327 ) Net Loss $ (198,493 ) $ (216,875 ) $ (727,639 ) $ (524,435 ) $ (7,402,387 ) Net Loss Applicable to Common Stockholders Basic and diluted $ (0.01 ) $ (0.01 ) $ (0.03 ) $ (0.03 ) Weighted Average Shares used in computing basic and diluted net loss per share 27,742,901 18,244,001 27,180,813 17,710,722 The accompanying notes are an integral part of these financial statements 5 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF CASH FLOWS For the Six Months Ended March 31, 2009 and 2008 and the Period from October 8, 1998 (Date of Inception) to March 31, 2009 Six Months Ended Six Months Ended October 8, 1998 March 31, March 31, to March 31, 2009 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (727,639 ) $ (524,435 ) $ (7,402,387 ) Reconciliation of net loss to net cash used in operating activities: Depreciation, amortization and tangible and intangible asset impairments - - 19,808 Issuance of capital stock for expenses 384,056 140,500 682,512 Stock based compensation 70,607 69,893 512,403 Stock Options Issued in exchange for services - 6,348 237,345 Amortization of Deferred Financing - 16,000 96,000 Loss of deposit - - 1,154,327 Capital contributions - expenses - - 10,950 Increase (decrease) in cash resulting from changes in assets andliabilities: Prepaid expenses (15,076 ) (8,728 ) (16,842 ) Accounts payable and accrued expenses 287,934 300,607 3,373,674 Net Cash Used in Operating Activities (118 ) 185 (1,332,210 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - (12,308 ) Purchase of investment - deposit - - (1,154,327 ) Net Cash Used in Investing Activities - - (1,166,635 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - - 2,022,892 Proceeds from issuance of convertible debt - - 425,340 Proceeds from issuance of notes payable - - 300,951 Repayment of notes payable - - (250,201 ) Net Cash Provided by Financing Activities - - 2,498,982 Net Changein Cash (118 ) 185 137 Cash at Beginning of Period 255 91 - Cash at End of Period $ 137 $ 276 $ 137 Supplemental disclosure of cash flow information Cash paid during the period for interest - - $ 141,413 Issuance of common stock to retire debt $ 482,095 - $ 482,095 Issuance of common stock as consideration for accounts payable $ 491,951 $ 491,951 The accompanying notes are an integral part of these financial statements 6 VISUALANT, INCORPORATED (Development Stage Company) NOTES TO FINANCIAL STATEMENTS March 31, 2009 1. ORGANIZATION Visualant,
